 



EXHIBIT 10.1
(VIEWCAST LOGO) [d27196d2719690.gif]
July 22, 2005
Mr. Horace T. Ardinger, Jr.
Ardinger Family Partnership, Ltd.
1990 Lakepointe Drive
Lewisville, TX 75057
Dear Mr. Ardinger:
     Reference is made to that certain AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT dated as of October 15, 2003 (as amended, restated or modified from
time to time, the “Agreement”), between VIEWCAST.COM, INC., OSPREY TECHNOLOGIES,
INC. and VIDEOWARE, INC. (jointly and severally, “Borrower”) and the ARDINGER
FAMILY PARTNERSHIP, LTD. (“Lender”). Terms not otherwise defined herein shall
have the same meaning as in the Agreement. Borrower and Lender desire to amend
the Agreement and certain other Loan Documents effective as of the date of this
letter agreement as follows:

  (1)   The term “Revolving Credit Facility” (as set forth in Section 2(b) of
the Agreement) shall mean an amount not to exceed $4,000,000.00. That certain
Amended and Restated Promissory Note (i.e., the “Revolving Credit Note,” as such
term is defined in the Agreement) dated as of October 15, 2003 is hereby amended
to reflect a notational amount of $4,000,000.00.     (2)   The commencement date
for principal payments under that certain Promissory Note (i.e., the “Term
Note,” as such term is defined in the Agreement) dated as of October 15, 2003,
is hereby amended from July 31, 2005 to November 30, 2005.     (3)  
Section 2(e) of the Agreement is amended in its entirety to read as follows:

  (e)   Mandatory Prepayment of Loans. Borrower shall prepay the Loans under the
Revolving Credit Facility in an amount equal to $1,100,000.00 plus the
outstanding principal amount of the Loans under the Revolving Credit Facility in
excess of $3,500,000.00 as of the Prepayment Date from the net proceeds (the
“Net Proceeds”) of: (i) any loan from a third party to Borrower or any
subsidiary of Borrower, (ii) any equity offering by Borrower or any subsidiary
of Borrower, and (iii) the sale of Borrower or a subsidiary of Borrower (i.e.,
the sale of the equity interests or substantially all of the assets of such
entity). As used in this Section 2(e), the term “Prepayment Date” shall mean the
date which is two (2) business days following the receipt of the Net Proceeds.

  (4)   Section 2(f) of the Agreement is amended in its entirety to read as
follows:

  (f)   Accrued Interest. The Accrued Interest shall be paid in thirty-three
(33) equal consecutive monthly installments commencing on November 30, 2005 and
continuing on the last Business Day of each calendar month thereafter, with a
final payment being made on the Term Maturity Date.

17300 N. Dallas Parkway, Suite 2000 — Dallas, TX 75248 — 972-488-7200 (Phone)  
972-488-7299 (Fax)

 



--------------------------------------------------------------------------------



 



     Except as expressly modified and superseded by this letter agreement, the
Loan Documents are ratified and confirmed and continue in full force and effect.
The Loan Documents, as modified by this letter agreement, continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
Without limiting the generality of the foregoing, Borrower hereby ratifies and
confirms that all liens heretofore granted to Lender were intended to, do and
continue to secure the full payment and performance of the advances and all
obligations under the Loan Documents. Borrower agrees to perform such acts and
duly authorizes, executes, acknowledges, delivers, file and record such
additional assignments, security agreements, modifications or agreements to any
of the foregoing, and such other agreements, documents and instruments as Lender
may reasonably request in order to perfect and protect those liens and preserve
and protect the rights of Lender in respect to all present and future
Collateral.
     If this letter agreement reflects the understanding of the parties, please
execute and return a duplicate copy. Please contact George Platt or me should
you have any additional questions at 972-488-7285.
Best regards,

          VIEWCAST.COM, INC.    
 
       
By:
  /s/ Laurie L. Latham    
 
       
Name:
  Laurie L. Latham    
 
       
Title:
  CFO    
 
       
 
        OSPREY TECHNOLOGIES, INC.    
 
       
By:
  /s/ Laurie L. Latham    
 
       
Name:
  Laurie L. Latham    
 
       
Title:
  CFO    
 
       
 
        VIDEOWARE, INC.    
 
       
By:
  /s/ Laurie L. Latham    
 
       
Name:
  Laurie L. Latham    
 
       
Title:
  CFO    
 
              AGREED as of the date first written above.
 
        ARDINGER FAMILY PARTNERSHIP, LTD.    
 
       
By:
  /s/ H.T. Ardinger, Jr.    
 
       
Name:
  H.T. Ardinger, Jr.    
Title:
  General Partner    

17300 N. Dallas Parkway, Suite 2000 — Dallas, TX 75248 — 972-488-7200 (Phone)  
972-488-7299 (Fax)

 